DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art previously of record fails to disclose or make obvious to combine the features of the claims as currently written, including a device comprising a cut-away cutting tool configured to cut away an insulating coating from a flat conductor wire, a cam platen disposed between a movable platen and a base, wherein the movable platen supports the cut-away cutting tool and the cam platen comprises an insertion hole through which the cut-away cutting tool is inserted, wherein the cut-away cutting tool comprises a shank portion and a blade portion continuous from the shank portion and facing the flat conductor wire, wherein the blade portion comprises two slit forming blade surfaces respectively having tip blades extending parallel to one another along a thickness direction of the cut-away cutting tool, and a peeling blade comprising a peeling blade edge interposed between the two slit forming blade surfaces and extending perpendicular to the thickness direction in which the tip blades extend, wherein the peeling blade comprises a slant portion that is shaped wider at the peeling blade edge than at a side of the cut-away cutting tool facing away from the flat conductor wire. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        July 17, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724